J-A02019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

In Re: Adoption of: L.T.D., a Minor         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




Appeal of: C.D., Father                    No. 1553 MDA 2015




                  Appeal from the Decree August 10, 2015
         in the Court of Common Pleas of Northumberland County
                Orphans’ Court Division, at No(s): 4 of 2015


In Re: Adoption of: J.S.D., a Minor         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




Appeal of: C.D., Father                    No. 1555 MDA 2015




                  Appeal from the Decree August 10, 2015
         in the Court of Common Pleas of Northumberland County
                Orphans’ Court Division, at No(s): 5 of 2015

BEFORE: PANELLA, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                       FILED APRIL 25, 2016
J-A02019-16


      C.D. (“Father”) appeals from the Decrees entered on August 10, 2015,

in   the   Court   of   Common   Pleas   of    Northumberland   County,   which

involuntarily terminated his parental rights to his minor son, J.S.D., born in

December 2012, and to his minor daughter, L.T.D., born in November 2013

(“Children”). We affirm.

      The trial court summarized the relevant facts and procedural history as

follows. Prior the initial placement of either child, Father had an extensive

history with Children & Youth services (“CYS”) dating from 2010 and

culminating in the involuntary termination of his parental rights of two older

children on August 16, 2012.

      J.S.D. was initially placed into foster care on December 20, 2012,

following a referral from the medical staff on the day he was born and

issuance of a verbal order by the court. At the time, the parents’ home was

deemed inappropriate. J.S.D. was adjudicated dependent on March 18,

2013. A finding of aggravated circumstances was also made with respect to

both parents due to the prior involuntary terminations of parental rights.

Following reports of initial progress, J.S.D. was returned to the physical

custody of his parents on May 8, 2014, with CYS retaining legal custody.

      L.T.D. was born in November 2013, and was not placed into foster

care, due to the progress on the part of the parents. However, the situation

quickly deteriorated, and seven weeks after the physical custody of J.S.D.

was returned to the parents, foster placement of both Children was

necessary.

                                    -    2 -
J-A02019-16


      The CYS caseworker observed bruising on J.S.D.’s body within a week

after he was returned to the parents’ physical custody. The parents claimed

that J.S.D. was pinching himself, but several of the bruises were in locations

inconsistent with self-inflicted injury. Shortly thereafter, CYS received a

General Protective Services (“GPS”) referral. Investigation of the referral

revealed that J.S.D. was covered with bruises on both his face and his body.

      Based on the parents’ inability to assure the safety of the Children in

the home, the Children were placed in foster care on July 3, 2014. L.T.D.

was adjudicated dependent on September 17, 2014, and an order finding

aggravated circumstances as to both parents was entered on September 18,

2014. Both Children have remained in the physical and legal custody of CYS

from July 3, 2014 until the present.

      On September 17, 2014, the parents were ordered by the court to:

obtain and maintain appropriate housing; obtain and maintain financial

stability; attend anger management, behavioral health services, resource

work, and family center classes (parenting classes); and submit to drug

testing. In addition, the parents were given periods of supervised visitation

weekly.

      CYS filed a petition for involuntary termination of parental rights of

Father for both Children on February 2, 2015. The trial court held hearings

on April 29, 2015, May 5, 2015, and August 5, 2015. Following the hearings,

on August 10, 2015, the trial court entered decrees granting CYS’s Petition

for the involuntary termination of Father’s parental rights.

                                       -   3 -
J-A02019-16


      Father timely appealed. This Court, sua sponte, consolidated the

appeals.

      Father raises the following issue on appeal:

            Is the decision of the Orphans’ Court to terminate
            Father’s parental rights under 23 Pa.C.S.A. §
            2511(a)(1), 23 Pa.C.S.A. § 2511(a)(2), 23 Pa.C.S.A. §
            2511(a)(5), and 23 Pa.C.S.A. § 2511(b) supported by
            competent credible evidence, in the best interests of the
            children or justified by necessity?

Father’s Brief at 4.

      We review the appeal from the termination of parental rights in

accordance with the following standard.

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion. As
      has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.

            [T]here are clear reasons for applying an abuse of
      discretion standard of review in these cases. We observed that,
      unlike trial courts, appellate courts are not equipped to make the
      fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial

                                    -   4 -
J-A02019-16


      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (internal citations

omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained that

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (citation omitted).

      This court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). Here, the trial court terminated Father’s parental rights under, among

other subsections, section 2511(a)(1) and (b), which provide as follows.

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either has evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

                                     -   5 -
J-A02019-16



         ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence supporting the involuntary termination of a parent’s rights

pursuant to section 2511(a)(1) as follows.

           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to
     relinquish parental claim to a child or a refusal or failure to
     perform parental duties.

                                    ***

             Once the evidence establishes a failure to perform
         parental duties or a settled purpose of relinquishing
         parental rights, the court must engage in three lines of
         inquiry: (1) the parent’s explanation for his or her
         conduct; (2) the post-abandonment contact between
         parent and child; and (3) consideration of the effect of
         termination of parental rights on the child pursuant to
         Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations omitted).



                                    -   6 -
J-A02019-16


         [T]o be legally significant, the [post-abandonment] contact
         must be steady and consistent over a period of time,
         contribute to the psychological health of the child, and
         must demonstrate a serious intent on the part of the
         parent to recultivate a parent-child relationship and must
         also demonstrate a willingness and capacity to undertake
         the parental role. The parent wishing to reestablish his
         parental responsibilities bears the burden of proof on this
         question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted). See

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa. Super 2008) (en

banc).

      Section 2511 does not require that the parent demonstrate both a

settled purpose of relinquishing parental claim to a child and refusal or

failure to perform parental duties, as the word or joins the two portions of

the statute. See In re Adoption of Charles E.D.M., 708 A.2d 88, 91 (Pa.

1998).

      Further, regarding the definition of “parental duties,” this Court has

stated as follows.

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,
      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this court has
      held that the parental obligation is a positive duty which requires
      affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.



                                    -   7 -
J-A02019-16


     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

     After a review of the certified record and the briefs of the parties, we

conclude that the trial court did not abuse its discretion by involuntarily

terminating Father’s parental rights to the Children, and affirm the decrees

of the trial court based on the concise and well-written opinion by the

Honorable Anthony J. Rosini.

     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/25/2016




                                   -   8 -
                                                                                    Circulated 04/14/2016 01:08 PM




          INRE:                                           In The Court Of Common Pleas
          L.T.D.,                                         Northumberland County, Pa
                     A minor child
                                                          Orphan's Court Division
     INRE:
~~~----uJB~~--:-~~:-:--~~~~~~i~~A~d~opct=ee~N~o~.~4~of~2~0~15:::_~~~~~~~~~-
           A minor child
                                           Adoptee No. 5 of2015

                                                          Children's Fast Track Appeal




                                                OPINION

         Factual & Procedural Background

                Appellants T.D. (Natural Mother) and C.D. (Natural Father) have appealed this
        .Court's orders of August 10, 2015, terminating their parental rights. · The order in
        !1,.1'..f.

        question followed hearings conducted on April 29, 2015, May 5, 2015, and August 5,
        2015 on Children & Youth Services (The Agencyr's Petition for Involuntary Termination
        of Parental Rights filed February 2, 2015 in the matters of L.T.D. and J.S.D. (Minor
        Children), after which the Court entered decrees terminating the parental rights of Natural
        Parents with respect to both Minor Children.

                Prior to the initial placement of either child, the parties had an extensive history
        with The Agency dating from 2010 and culminating in the involuntary termination of
        their parental rights to two older children on August 16, 2012.

                 Minor child J.S.D. was initially placed into foster care on December 20, 2012,
         following a referral from medical staff on the day he was born and issuance of a verbal
         order from the Court. At that time, the Natural Parents' home was inappropriate, due to
         crowded conditions and the presence of some individuals who could not pass clearances.
        Transcript of Proceedings, Involuntary Termination of Parental Rights, April 29,
        2015, at 87-90, 111. Additionally, there were concerns about the ability of the Natural
        Parents to provide adequate care for this minor child. Id., at 91. J.S.D. was adjudicated
        dependent on March 18, 2013, at which time a finding of aggravated circumstances was
        made with respect to both parents due to the prior involuntary terminations of parental
        rights. Following encouraging reports of initial progress, the minor child J.S.D. was
        returned to the physical custody of the Natural Parents on May 8, 2014, with The Agency
        retaining legal custody.

                Minor child L.T.D. was born in November of 2013 and was not placed at that
        time, due to the aforementioned progress on the part of the Natural Parents. However,
        the situation quickly deteriorated, and seven weeks after physical custody of J.S.D. was
        returned to the Natural Parents, foster placement of both minor children was necessary.
    The Agency's caseworker observed bruising on J.S.D. within about a week after he was
    returned to the Natural Parents' physical custody. The Natural Parents claimed that the
    child was pinching himself, however several of the bruises were in locations inconsistent
    with self-inflicted injury. Id., at 126. Shortly thereafter, The Agency received a General
    Protective Services (GPS) referral. Investigation of this referral revealed that J.S.D. was
    covered in bruises on both his face and body.


            Based upon the inability of the Natural Parents to assure either child's safety in
    the home, the children were both placed in foster care on July 3, 2014. Id., at 127.
    L.T.D. was adjudicated dependent on September 17, 2014, and an order finding
    aggravated circumstances as to both parents was entered on September 18, 2014. Both
    minor children have remained in the physical and legal custody of The Agency from July
    3, 2014 until the present.

            The Natural Parents were court-ordered, as of September 17, 2014, to: obtain and
    maintain appropriate housing; obtain and maintain financial stability; attend anger
    management, behavioral health services, resource work, and family center classes
    (parenting classes); and submit to drug testing. Additionally, the Natural Parents were
    given periods of supervised visitation weekly.1

           The Agency filed Petitions for Involuntary Termination of Parental Rights for
    both minor children on February 2, 2015.


    Issues Presented

      Natural Parents set forth the following in their Concise Statements of Matters
    Complained of on Appeal, all filed September 9, 2015:

       1)     The Court's decision to terminate parental rights was not supported by the
              evidence.

       2)     The Court committed an error of law in determining that the best interest of
              the Minor Children would be served by terminating the Natural Parents'
              parental rights.


Standard & Scope of Review

       The Pennsylvania Supreme Court has set forth its scope and standard of review as
follows:
I
  The Dependency files DP-80-2012 and DP-59-2014 concerning the minor children were incorporated into
the record by-stipulation of counsel during the hearing on April 29, 2015. See Transcript of Proceedings,
Hearing on Termination of Parental Rights, April 29, 2015, at 8.



                                                    2
           [A]ppellate courts must apply an abuse of discretion
           standard when considering a trial court's determination of a
          petition for termination of parental rights.            As in
          dependency cases, our standard of review requires an
---------~appellate court to accept the findings of fact and credibility
          determinations of the trial court if they are supportedbyffi..--e                           _
          record. In re. Adoption of S.P., 616 Pa. 309, 47 A.3d 817
          (Pa. 2012), citing In re: R.J.T., 608 Pa. 9, 9 A.3d 1179,
           1190 (Pa.2010).

          Legal Reasoning

          1)     The Agency Presented Clear And Convincing Evidence Of The Existence Of
                 Grounds For Involuntary Termination


          Pursuant to statutory authority governing the involuntary termination of parental rights:

                          ... [the] rights of a parent in regard to a child may be
                          terminated after a petition filed on any of the following
                         grounds: ·
                          (1) The parent by conduct continuing for a period of at
                          least six months immediately preceding the filing of the
                         petition either has evidenced a settled purpose of
                         relinquishing parental claim to a child or has refused or
                         failed to perform parental duties.
                         (2) The repeated and continued incapacity, abuse, neglect
                         or refusal of the parent has caused the child to be without
                         essential parental care, control or subsistence necessary for
                         his physical or mental well-being and the conditions and
                         causes of the incapacity, abuse, neglect or refusal cannot or
                         will not be remedied by the parent. .
                         (5) The child has been removed from the care of the parent
                        by the court or under a voluntary agreement with an agency
                        for a period of at least six months, the conditions which led
                        to the removal or placement of the child continue to exist,
                        the parent cannot or will not remedy those conditions
                        within a reasonable period of time, the services or
                        assistance reasonably available to the parent are not likely
                        to remedy the conditions which led to the removal or
                        placement of the child within a reasonable period of time
                        and termination of the parental rights would best serve the
                        needs and welfare of the child ... 23 Pa.C.S.A.§2511(a).




                                                      3
            The Appellate Court "need only agree with the trial court's decision as to any one
    subsection in order to affirm the termination of parental rights." In re. B.L. W.1 843 A.2d
    380, 384 (Pa.Super. 2004).

           Here, The Agency established by clear and convincing evidence grounds for the
    termination of Natural Parents' parental rights to the minor children as to three of the
    subsections of the statute set forth in its petitfon, namely suosecrtons-(-a-)tlt,-(1t}{z-J,antl------
    (a)(5)2of 23 Pa.C.S.§2511(a).

            Subsection (a)(l) addresses the conduct of the parents and requires the court to
    find either a settled purpose of relinquishment of parental claim to the children or a
    refusal or failure to perform parental duties in the six months immediately preceding the
    filing of the petition;

           The Petition for Termination of Parental Rights was filed on February 2, 2015. A
    review of the Permanency Review orders entered during the six months immediately
    preceding this date reveals that Natural Parents have failed to perform parental duties, as
    they have failed to complete some ordered services and have failed to transfer the lessons
    learned in other services to their parenting of the Minor Children.

        Both parents were ordered to maintain financial stability. Natural Father receives
 SSI and also collects scrap metal.             Transcript of Proceedings, Involuntary
 Termination of Parental Rights, August 5, 2015, at 27. Mother is not employed, but
 does receive SSI due to an intellectual disability. Transcript of Proceedings,
 Involuntary Termination of Parental Rights, April 29, 2015, at 120~121, Transcript
 of Proceedings, Involuntary Termination of Parental Rights, August 5, 2015, at 66.
Although the parties did obtain stable housing in September of 2013 (see Transcript of
Proceedings, Involuntary Termination of Parental Rights, April 29, 2015, at 111), the
relationship between them has been unstable and fraught with conflict due to Natural
Father's infidelity, resulting in a disruptive environment. Id., at 41, 116. The parents do
not have independent transportation, and Natural Father rides his bicycle as a means of
transportation. Id., at 120, Transcript of Proceedings, Involuntary Termination of
Parental Rights, August 5, 2015, at 27. Both parents have completed several parenting
courses, some more than once, and they have half-heartedly participated with the two
resource workers assigned to them.

        The parents have regularly attended visitation, however they have not been able to
demonstrate a transfer of skills from their class and resource work within the context of
that visitation, and since the second placement of J.S.D. and the initial placement of
L.T.D., the visitation has not progressed to a point where supervision could be lifted. The
parents follow a rather rote schedule during visitation from which they rarely deviate, and
both have trouble consistently engaging the Minor Children.                Transcript of
Proceedings, Involuntary Termination of Parental Rights, April 29, 2015, at 92-93.
2
 The Court did not grant the portion of the Agency's Petition concerning subsection (8) of23
Pa.C.S.A.§251 l(a).



                                                    4
 The progress seen prior to placement gave way to regression in the demonstration of
 parenting skills during visits despite suggestions being provided by both a caseworker
 and a resource worker for ways to improve the interaction (Id., at 130, 142), and The
 Agency was unable to transition the Natural Parents to unsupervised visits. It often took
 both parents to diaper L.T.D. Id., at 143. The parents have participated, to the extent
 that the childrens' ages allow, in telephone contact with the minor children, but have
 never sent any cards or g1:ftsforb1nnctaysorimltday~I~t1-4e          1:-. -------------




         Father was ordered to participate in anger management classes, was
 unsuccessfully discharged from the same, and did not follow up or attempt to complete
 this court-ordered service until well after the termination petition had been filed. Id., at
 110, Transcript of Proceedings, Involuntary Termination of Parental Rights, August
 S, 2015, at 5-6, 11, 19. He bas continued to exhibit outbursts of anger throughout the life
 of the case, most notably in the courthouse on May 8, 2014 and during a supervised visit
 on March 11, 2015. Transcript of Proceedings, Involuntary Termination of Parental
 Rights, April 29, 2015, at 205-206.

          More recently, Father has also failed several drug tests, testing positive for spice.
 Id., at 145, 147, 212-213.

        Subsection (a)(2) shifts the focus to the needs of the minor children and requires
the court to find that the parental care, control or subsistence critical to the child's
physical or mental well-being has been compromised by repeated incapacity, neglect,
abuse, or refusal on the part of the parents.

       As noted above, the Natural Parents have completed several parenting classes and
have participated somewhat in resource work, but have had difficulty transferring the
information to their visits with the Minor Children. Transcript of Proceedings,
Involuntary Termination of Parental Rights, May 5, 2015, at 29, 197, 220, 230;
Transcript of Proceedings, Permanency Review Hearing, May 21, 2015, at 5, 7, 10,
13. The Natural Parents have consistently missed and/or misinterpreted verbal and
nonverbal cues from the Minor Children. Transcript of Proceedings, Involuntary
Termination of Parental Rights, April 29, 2015, at 168-170, 190; see also Transcript
of Proceedings, Involuntary Termination of Parental Rights, May 5, 2015, at 191,
201-202, 203.

        The extensive bruising on J.S.D.'s face and body led to concerns that parental
frustration may have given rise to inappropriate responses on the part of one or both
Natural Parents. Although there was ultimately no founded report of physical abuse, the
bruising remains unexplained. Despite the Natural Parents' claims that the minor child
injured himself, there has been no additional injury since J.S.D.'s placement into foster
care, Transcript of Proceedings, Involuntary Termination of Parental Rights, April
29, 2015, at 189. Additionally, the Natural Parents failed to attend a behavioral
evaluation for J.S.D., despite the appointment having been made at their insistence and




                                              5
    despite having been provided transportation (the parents did not answer the door when
    the worker tasked with transporting them arrived to do so).3 Id., at 196.

             Father's continued outbursts of anger are also of great concern. He threatened
    Agency personnel during one notable incident that occurred during a supervised visit,
    after a resource worker attempted to redirect him in interpreting cues from one of the
    Minor Children. Transcript of Proceedings, Involuntary Termination of Parental
    Rights, May 5, 2015, at 5-11. Natural Father's recent claims that he has seen the light,
    so to speak, and his recent attempts at participating in anger management ( after the filing
    of the Termination Petition), as well as the testimony of Natural Father's character
    witnesses regarding the changes they have observed in Father's behavior (see Id., at 48,
    54, 93, 241 and Transcript of Proceedings, Involuntary Termination of Parental
    Rights, August 5, 2015, at 5, 11.) are belied by his actions, which are indicative of his
    inability to control his temper.

            Natural parents have been assigned two resource workers, and have commented
    that neither resource worker was of any help to them. Id., at 37, 38, 42, 47-51. This is
    because the Natural Parents have consistently refused or ignored the suggestions and
    advice of these workers. Transcript of Proceedings, Involuntary Termination of
    Parental Rights, May 5, 2015, at 15, 21, 29, 161-166.

            In fact, Natural Parents have consistently blamed their circumstances on everyone
    but themselves, and have refused to recognize their own roles in the situation as it exists
    today. Transcript of Proceedings, Involuntary Termination of Parental Rights, April 29,
    2015, at 40, 42, Transcript of Proceedings, Involuntary Termination of Parental
    Rights, August 5, 2015, at 37, 38, 42. As Dr. Shienvold aptly observed, "Until you are
    willing to take responsibility for your issues, you can't improve them." Transcript of
    Proceedings, Involuntary Termination of Parental Rights, April 29, 2015, at 75.

         Where parents do not exercise reasonable firmness in ''declining to yield to
obstacles" parental rights may be forfeited. In re A.L.D. 797 A.2d 326, 2002 Pa. Super.
 104 (Pa. Super. 2002).    Parents are expected to be steadfast in overcoming obstacles to
maintaining the parent-child relationship. In re Burns, 379 A.2d 535, 474 Pa. 615 (Pa.
 1977). Moreover, Natural Parents have had ample time prior to the termination to
alleviate the conditions which originally necessitated placement. They simply failed to
do so, and that failure was not a result of factors beyond their control. Natural Parents
have demonstrated that they are unable to provide parental care, control, and subsistence
critical to the Minor Childrens' physical and mental well-being due to repeated
incapacity, abuse, and refusal of Natural Parents.

        A finding under subsection (a)(5) requires that the child be removed from the care
and control of the parent, either by the court or pursuant to a voluntary agreement, for a
period of at least six months. Additionally, the-conditions leading to such removal must
continue to exist, it must be found that even given a reasonable amount of time the parent
3
    The behavioral evaluation yielded no concerns requiring follow up care.



                                                       6
 would be unable to remedy these conditions, services available are not likely to remedy
 the conditions, and that termination would best serve the needs and welfare of the minor
 child.

         More than six months had elapsed prior to the filing of the Petition for
 Termination of Parental Rights. The Minor Children were removed from the care and
 control of the parents pursuant to a verbal order on July 3, 2014.Tlie termmation petttario=n.-------
 was filed on February 2, 2015.

        The conditions leading to removal continue to exist, in that Natural Parents'
relationship remains unstable, their economic situation remains unchanged, and they are
unable to demonstrate, when provided with the opportunity, their ability to provide for
the needs and safety of the Minor Children. Furthermore, Natural Father's drug and
anger issues remain unresolved. Although Natural Parents have made some recent
attempts to address these issues, they did not do so until forced by circumstance of the
filing of the Termination Petition, as outlined above.

         Natural Parents do not possess the ability to remedy the conditions that led to
placement within a reasonable amount of time, as evidenced by their inability to transfer
skills taught in parenting classes and by resource workers and apply them to the parenting
of their minor children. Natural Parents have not progressed beyond supervised visitation
because they cannot demonstrate that they can provide for the needs and safety of the
Minor Children when not supervised by Agency personnel.

         Ultimately, the Natural Parents are utterly incapable of providing for the needs
and safety of the Minor Children due to their lack of insight, their refusal to accept and/or
meaningfully participate in services, and their insistence that this situation is everyone's
fault but their own. The safety of the Minor Children simply could not be ensured if they
were placed in the care of .Natural Parents, and there is no indication that this state of
affairs could change within a reasonable period of time.

        Further, termination here most certainly would best serve the needs and welfare of
the Minor Children. These Minor Children need permanency. As detailed above, that
permanency has not been provided by Natural Parents for some time, and they are unable
to currently provide it. The Minor Children have adjusted well to their foster placement,
a placement which provides not only basic needs such as safety, food and shelter but also
crucial higher level needs, such as emotional and learning support. The minor children
have settled in as though they were already members of the family, and they feel safe and
secure in this placement. Transcript of Proceedings, Involuntary Termination of
Parental Rights, May 5, 2015, at 118, 120~121, 131. Marked differences are plainly
observable in their behavior during their supervised visits with Natural Mother versus
their behavior in the placement setting. Id., at 212. These differences strongly suggest
that the needs and welfare of the Minor Children would be best served by termination of
Natural Parents' parental rights.




                                             7
         For these reasons, it is clear that the Court did not err in finding that The Agency
 established by clear and convincing evidence that termination was warranted pursuant to
atleast one of the grounds set forth in its petition. Again, the Appellate Court "need only
agree with the trial court's decision as to any one subsection in order to affirm the
termination of parental rights." In re. B.L. W, 843 A.2d 380, 384 (Pa.Super. 2004).

        ~red-by our Supreme Coo.rt,a-decision-t47 A.3d 817, 616 Pa. 309 (Pa. 2012). In this case, where Natural
Parents have both refused to perform certain parental duties and demonstrated their
incapacity to perform other parental duties, the Court's decision to terminate Natural
Parents' parental rights to both Minor Children was justified by the facts clearly and
convincinglypresented at the termination hearing.


2)      The Court Correctly Determined That The Best Interests of the Minor Child
        Would Be Served By Terminating Parental Rights.

        After the court determines that a parent's conduct warrants termination, an
independent needs and welfare analysis must then be conducted, pursuant to 23 Pa.C.S.A.
§2511(b), to determine whether termination of parental rights would be in the best
interest of the Minor Children. In re. LM, 923 A.2d 505, (Pa.Super. 2007).

        Here, the Court examined the existence and quality of the bond between Natural
Mother and the Minor Children, and a bonding assessment was completed by Dr. Kasey
Shienvold on March 9, 2015. Transcript of Proceedings, Involuntary Termination of
Parental Rights, April 29, 2015, at 25. Due to the ages of the minor children, this
bonding assessment consisted of interviews with both Natural Parents and with the foster
family, as well as observation of the minor children with both Natural Parents and the
foster family, but did not include interviews with the Minor Children. Id., at 28, 37.

        Observing that the Minor Children were "comfortable" but not "overly
demonstrative" when with the Natural Parents and that the children separated from the
Natural Parents easily at the conclusion of the observation, Dr. Shienvold concluded that,
"the termination of the relationship between the ... biological parents and [the children] is
unlikely to have significant long-term effects on the children's emotional and behavioral
functioning." Id., at 47-48.

       Having acknowledged the existence of a bond, the Court must then turn to assess
the quality of that bond in determining whether termination would serve the best interests
of the Minor Children. The Court found .that the .bond between the Natural Parents and
the Minor Children was not a strong, healthy or beneficial one.




                                             8
        Because of the ages of the Minor Children, because the Natural Parents exhibited
many of the risk factors associated with. the inability to forge or maintain healthy
attachments which would indicate a beneficial bond between they and the Minor
Children, and also because of the limited itj'.ijight and accountability present in the Natural
Parents, Dr. Shienvold opined that the parents are not " ... in a position to offer the secure
and safe emotional and physical environment the children need." Id., at 49-51.

        Young children such as these (younger than about 4 or 5) who have a beneficial
bond with a parent are expected to exhibit distress upon separation from that parent (as
well as the ability to be soothed thereafter), and because these Minor Children did not
exhibit these behaviors, Dr. Shienvold concluded that any attachment between Minor
Children and Natural Parents was neither strong nor healthy. Id., at 51-52.

        This Court agrees with the analysis of Dr. Shienvold and therefore believes that
termination of the Natural Parents' parental rights serves the best interests of these Minor
Children.


Conclusion

   For the foregoing reasons, the Appeals of the Natural Parents are without merit and
should be dismissed.


                                                 BY THE COURT:




CC:
      .:
      Richard Feudale, Esq., for Appellants
      James Best, Esq., for Appellee
      Rachel Wiest-Benner, Esq., Guardian Ad Litem
      Northumberland County Children and Youth Services
      Jennifer Traxler, Esq., Deputy Prothonotary, Pennsylvania Judicial Center, 60 I
              Commonwealth Avenue, Suite 1600, PO Box 62435, Harrisburg, PA
              17106-Superior Court courtesy copy
      Judges (2)
      Law Clerks (2)
      Northumberland County Legal Journal
      Court




                                             9